Citation Nr: 1521776	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-18 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from April 12, 2010 to November 27, 2013.

2. Entitlement to a rating in excess of 70 percent for PTSD since November 27, 2013.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from May 1989 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO awarded service connection for PTSD and assigned a 50 percent disability evaluation, effective from April 12, 2010.

Following the November 2010 rating decision, the RO granted an increased 70 percent disability evaluation effective from November 27, 2013 in a July 2014 rating decision. As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2012, the Veteran was scheduled for a hearing with a Decision Review Officer at the RO. He did not attend and has not requested rescheduling or offered an explanation for his absence. Thus, the hearing request is deemed withdrawn. 

In April 2013, a statement of the case (SOC) on a claim for a higher rating for a lumbar spine disability was issued, and notification of the SOC was sent in July 2013. However, the Veteran did not perfect an appeal of the matter. This issue is therefore not currently on appeal and will not be addressed by the Board.

The Board notes that evidence has been added to the electronic record since the July 2014 supplemental statement of the case (SSOC) without a waiver of RO jurisdiction. This evidence consists of VA examination reports pertaining to other medical disabilities, as well as four pages of VA treatment notes. As the VA examination reports are not pertinent to the Veteran's claim for PTSD, and the VA treatment records contain information redundant of that already of record, the additional evidence does not require review by the RO prior to adjudication by the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case must consider the existence of the electronic record.



FINDINGS OF FACT

1. Throughout the course of the appeal, the Veteran's PTSD has been manifested by 
occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.

2. The Veteran's PTSD has not been productive of a disability picture manifested by total occupational and social impairment at any point in the appeal.



CONCLUSIONS OF LAW

1. From April 12, 2010 to November 27, 2013, the criteria for a disability evaluation of 70 percent for PTSD were approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for a disability evaluation in excess of 70 percent for PTSD have not been met at any point in the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). In this respect, the April 2010 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs), and PMRs have not been identified. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry has been accomplished as to the claim, and is factually informed, medically competent and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.
Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Separate ratings may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). As described further below, the Board finds that a uniform evaluation is warranted for the Veteran's PTSD.

In the November 2010 rating decision on appeal, the RO awarded service connection for PTSD and assigned a 50 percent rating effective April 12, 2010, pursuant to 38 C.F.R. § 4.130, DC 9411. In a July 2014 rating decision, the evaluation was increased to 70 percent, effective November 27, 2013. 

Once a Veteran has been diagnosed with service-connected PTSD, VA reviews his medical history to determine the Veteran's social and occupational functioning. The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula,") which provides for ratings of zero, 10, 30, 50, 70, or 100 percent. VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level. Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Pursuant to 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation, the Board's primary consideration is the Veteran's symptoms, but it must also determine how those symptoms affect the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed. 

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See DSM-IV at 44-47. 

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id. 

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id. 

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA general medical examination in November 2008, the Veteran reported memory problems and sleep disturbances. VBMS Entry November 12, 2008.

In February 2010, a VA provider noted the Veteran avoided crowds and continually scanned for risk when in public. It was noted that the Veteran "basically remains in a combat mode expecting threat always." He was concerned that there were people and threats in his home, and constantly checked for danger. He was noted to be very anxious in "any public situation."  VBMS Entry February 18, 2010.

On VA examination in October 2010, the Veteran reported depression, daily loss of motivation, loss of pleasure, insomnia, low energy, social withdrawal, suicidal thoughts, loss of appetite, crying spells, feelings of worthlessness, and difficulty concentrating. He reported hearing voices when other people were not there, and seeing visions/ghosts/things others did not. He reported  feeling that people were out to get him. VBMS Entry October 4, 2010.

The Veteran was divorced and in a relationship with someone that he saw only occasionally. He had four children from his marriage. He stated he did not spend much time with friends as he felt they did not understand him. He reported spending time with an older uncle who he felt understood him because he is also a veteran. He was not involved in social groups, clubs, organizations, or church. The Veteran was employed but reported difficulty with remembering instructions and concentrating on tasks. He reported he could not remember information that he did not use repetitively. Id.

The Veteran's mental status examination was unremarkable as to speech, orientation, thought processes, and judgment. It was noted that the Veteran did not go to sleep until 2-3 a.m. He was found to have obsessive/ritualistic behavior, consisting of waking hourly during the night to perform inside perimeter checks. The examiner also noted that during a panic attack three years prior, the Veteran thought he was having a heart attack and wished he could die. The examiner noted the Veteran could not maintain minimum personal hygiene. The examiner further noted the Veteran's report of seeing shadows in his peripheral vision as though someone was walking behind or beside him. The Veteran reported seeing bugs running across the floor. He reported hearing noises and voices that others did not hear. The examiner noted the Veteran felt capable of killing someone so he did not carry a knife or gun. The Veteran reported that he was always thinking of ways to protect himself. Id.

The examiner assigned a GAF score of 60, and opined that there was reduced reliability and productivity due to PTSD symptoms, the "severity statement" corresponding to a 50 percent evaluation under 38 C.F.R. § 4.130, DC 9411. Id.

In an October 2010 VA treatment record, it was noted that the Veteran woke hourly in the night to conduct perimeter checks of his house. VBMS Entry May 22, 2012, p. 79/120.

Also in a VAMR of October 2010, the Veteran reported that in the past month, he had thoughts of killing himself or wishing to die. VBMS Entry May 22, 2012, p. 82/120. In December 2010, the Veteran reported feeling as though he would be better off dead. Id. at 60/120.

On VA examination in November 2012, the Veteran reported depression, guilt, feelings of worthlessness, and difficulty concentrating. He reported anxiety, anger, irritability, excessive sweating, stomach problems, panic attacks, dizziness, fainting, nightmares, repetitive thoughts, and worry about chronic health problems. 
He denied thoughts of harming or killing someone else. He reported that he sometimes saw shadows looking like a mouse or a small animal. He reported hearing noises of creaking in the house. He felt compelled to check on the noises and to make sure his car was locked. VBMS Entry November 1, 2012.

The Veteran reported that he was divorced and had a girlfriend, although the relationship with her was "not too good" due to his irritability. He reported a good relationship with his children. He denied being involved in social groups or clubs, and reported socializing with his older uncle. Id.

On examination, the examiner found that the Veteran's symptoms consisted of a depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances. The mental status examination was generally unremarkable. The examiner indicated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning. Id.

The examiner diagnosed the Veteran with both PTSD and depressive disorder not otherwise specified. The examiner found that the symptoms of depressive disorder were depression, loss of motivation and pleasure, insomnia, low energy, social withdrawal, suicidal thoughts, change of appetite, crying spells, guilt, feelings of worthlessness, and difficulty concentrating. Id.

The examiner noted the Veteran was employed, but that he reported difficulty following instructions. The Veteran also reported that he would forget where he put parts in the store. He had completed a college-level technical class earlier in the year. Id.

The examiner assigned a GAF score of 57, and opined that there was reduced reliability and productivity due to PTSD symptoms, the "severity statement" corresponding to a 50 percent evaluation under 38 C.F.R. § 4.130, DC 9411. 

On VA examination in November 2013, the examiner diagnosed the Veteran with PTSD and a mood disorder with depressive features, but opined that it was difficult to separate the symptoms attributable to each. The Veteran's symptoms consisted of a depressed mood, anxiety, mild memory loss, impairment of short and long term memory, difficulty in understanding complex commands, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. VBMS Entry November 27, 2013.
The Veteran was assigned a GAF score of 57. The examiner opined that there was occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), the "severity statement" corresponding to a 30 percent evaluation under 38 C.F.R. § 4.130, DC 9411. Id.

In numerous VAMRs, including those of December 2007, June 2011, October 2010, December 2010, March 2011, and October 2013, the Veteran reported hallucinations of shadows and flies/bugs. VBMS Entries July 1, 2011, p. 20/25; January 22, 2008, p. 6/101; July 10, 2010, p. 6/10; January 7, 2014, p. 5/59; May 22, 2012, p. 8, 60/120.

Additionally, various VAMRs document the following GAF scores: 52 (October 2010, December 2010), 55 (February 2010), 56 (March 2011), 57 (August 2012, October 2013), 58 (June 2011), and 60 (June 2010). VBMS Entries July 1, 2011, p. 20/25; January 22, 2008, p. 6/101; July 10, 2010, p. 1/10; January 7, 2014, p. 5, 11/59; May 22, 2012, p. 8, 58, 80/120; February 18, 2010, p.3/4.

The Veteran also submitted lay statements of family members, friends, and an employer describing his irritability, memory problems, and sleep disturbances.
VBMS Entries October 2012.

Considering the Veteran's psychiatric symptomatology, and resolving any doubt in his favor, the Veteran's overall PTSD symptomatology has approximated the criteria for a 70 percent rating throughout the appeal. 

The evidence shows that the Veteran's symptoms due to PTSD have consisted of occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood. The November 2012 VA examiner, for example, found "clinically significant distress or impairment in social, occupational or other important areas of functioning." 

The record prior to November 27, 2013 also demonstrates symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships. Suicidal thoughts were noted on VA examination in October 2010, and in VA treatment records of October 2010 and December 2010. Obsessional rituals interfering with routine activities, consisting of hourly nighttime perimeter checking, were noted on VA examination in October 2010 and in an October 2010 treatment record. Near-continuous panic affecting the Veteran's ability to function in public or in crowds was noted in February 2010. A neglect of personal hygiene was noted by the VA examiner in October 2010. The Veteran's difficulty in adapting to stressful circumstances was noted by the VA examiners in his problems with concentration and attention at work. An inability to establish and maintain effective relationships is illustrated by his divorce, troubled relationship with his girlfriend, and social isolation apart from his older uncle and children.

While the Veteran does not demonstrate every symptom associated with the 70 percent rating criteria, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather, are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 
 
The Board has also considered the fact that the Veteran's diagnoses include non-service connected psychiatric disorders in addition to the service-connected PTSD. While the November 2012 VA examiner attempted to distinguish the symptoms attributable to the Veteran's PTSD and depressive disorder, he did not explain why the symptoms were distinguishable and no other VA examiner or treatment provider made such findings. To the contrary, the November 2013 VA examiner indicated it was too difficult to distinguish the symptoms. When the effects of a service-connected disability and a nonservice-connected disability cannot be separated, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998). As such, the Board has attributed the Veteran's psychiatric symptoms to the service-connected PTSD for purposes of this decision.

The Veteran's GAF scores have been generally high, falling between 52 and 60, indicating moderate symptoms. There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). The Board finds the Veteran's overall symptomatology has more closely approximated the level of severity contemplated by a 70 percent rating, than that of a 50 percent rating, prior to November 27, 2013. 

However, the preponderance of the evidence is against the assignment of a 100 percent rating for the Veteran's PTSD for any portion of the appeal. None of the VA examiners, and no VA treatment provider, has indicated total occupational impairment. To the contrary, the record indicates the Veteran has been employed throughout the course of the appeal. See, e.g., March 2015 general medical VA examination reports, Virtual VA Entry March 15, 2015. Similarly, none of the VA examiners, and no VA treatment provider, has indicated total social impairment. While the Veteran is divorced, he has a girlfriend and has maintained relationships with family members, including his four children and uncle. 

There is also no evidence of such symptoms as a gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name. Although thoughts of suicide have been documented, this symptom is also contemplated by the 70 percent disability rating. Moreover, no VA examiner or provider has opined that there is a "persistent danger" of the Veteran hurting himself or others. Additionally, the October 2010 VA examiner noted the Veteran could not maintain minimal personal hygiene, but this is an isolated finding and is also contradicted by other sections of the report where it was noted the Veteran appeared "neatly groomed, casually dressed." While hallucinations have also been documented, this alone does not justify a rating of 100 percent. Further, the Veteran's global assessment of functioning scores are not of the severity contemplated by a 100 percent evaluation. For these reasons, the Board finds that the preponderance of the evidence is against a rating of 100 percent.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). Here, there are no exceptional or unusual factors with regard to the Veteran's psychiatric disability. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.") The rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Referral for extraschedular consideration is not warranted.
 
Finally, a claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised as the record shows the Veteran is employed. See, e.g., March 2015 general medical VA examination reports, Virtual VA Entry March 15, 2015.

The record supports the assignment of a 70 percent, but no higher, rating for PTSD effective from April 12, 2010. The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for an initial 70 percent rating is met, but finds that the preponderance of the evidence is against the assignment of any higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Effective April 12, 2010, an initial disability rating of 70 percent, but no higher, for PTSD is granted. 

A disability rating in excess of 70 percent for PTSD since November 27, 2013 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


